Citation Nr: 1013936	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for coronary heart 
disease with ischemic cardiomyopathy, including as secondary 
to service connected post traumatic stress disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type 2, including as secondary to service connected post 
traumatic stress disorder.

3.  Entitlement to service connection for hypertension, 
including as secondary to service connected post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1944 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and April 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The Veteran was scheduled for a video hearing before the 
Board in January 2010; however, he did not appear.  
Accordingly, the hearing request is considered to have been 
withdrawn. See 38 C.F.R. § 20.702 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's coronary heart disease with ischemic 
cardiomyopathy was not caused by or incurred during active 
service and is not otherwise related to his active service or 
a service connected disability, to include PTSD.

2.  The Veteran's diabetes mellitus, type II, was not caused 
by or incurred during active service and is not otherwise 
related to his active service or a service connected 
disability, to include PTSD.

3.  The Veteran's hypertension was not caused by or incurred 
during active service and is not otherwise related to his 
active service or a service connected disability, to include 
PTSD.


CONCLUSIONS OF LAW

1.  Coronary heart disease with ischemic cardiomyopathy was 
not incurred in or aggravated by service, may not be presumed 
to have to been incurred or aggravated, and is not 
proximately due to or the result of service connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

2.  Diabetes mellitus, type 2, was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

3.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have to been incurred or 
aggravated, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that VA must also notify the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

Here, regarding the heart disease claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in July 2007.  The duty to notify was satisfied for the 
hypertension and diabetes mellitus claims in January and 
March 2008.  All three letters fully addressed all notice 
elements and were sent prior to the initial RO decisions in 
this case.  The letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letters also 
informed him of how VA establishes disability ratings and 
effective dates.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As noted below, the Veteran's service 
treatment records were destroyed in the fire at the records 
storage facility in 1973.  The Board is satisfied that the RO 
has taken all necessary steps to secure the complete service 
treatment records and, given the response from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).

The RO has obtained VA outpatient treatment records.  The 
Veteran submitted private treatment records and letters from 
his private medical providers.  The Veteran was afforded VA 
medical examinations in August 2007, February 2008, and March 
2008, addressing his coronary heart disease with ischemic 
cardiomyopathy, hypertension, and diabetes mellitus, type II, 
respectively.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, such as hypertension and diabetes 
mellitus, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a Veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the Veteran's service treatment records 
are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were most likely destroyed in 
the fire at that records storage facility in 1973.  The Board 
is satisfied that the RO has taken all necessary steps to 
secure the complete service treatment records and, given the 
response from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  In a case such as this, 
where service treatment records are unavailable, the Board is 
mindful of the heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran seeks service connection for coronary heart 
disease with ischemic cardiomyopathy (heart condition), 
diabetes mellitus, type II (DM), and hypertension, each as 
secondary to his service connected post traumatic stress 
disorder (PTSD).

A.  Heart Condition

The Veteran was afforded a VA examination in August 2007 for 
his heart condition.  The examiner reviewed the claims file 
and noted that the onset of the Veteran's coronary artery 
disease was in 1993.  The examiner also noted that the 
Veteran had an angioplasty in 1993, a coronary artery bypass 
graft in 1998, and a stent placed in May 2007.  The Veteran 
told the examiner that his PTSD caused him to be unduly 
worried, which caused stress on his heart.

The examiner reviewed a letter from the Veteran's private 
physician, Dr. G.M., MD, dated June 2007.  The examiner 
reviewed the Veteran's comorbidities, which include 
hypertension, hyperlipidemia, and DM.  The examiner performed 
a physical examination and stated that it was not as likely 
as not that the Veteran's heart condition was caused or 
aggravated by his PTSD.  The examiner stated that the Veteran 
had many comorbidities that were more likely contributors to 
heart disease and that the Veteran has a family history of 
vascular disease.  The examiner further noted that the 
Veteran had a history of smoking for many years.

As referenced above, the Veteran submitted letters from Dr. 
G.M., dated June and August 2007.  In each letter, he stated 
that it was possible that the Veteran's heart condition, 
specifically, coronary disease with an ischemic 
cardiomyopathy, may be secondary to the service connected 
PTSD as the PTSD caused nervousness and anxiety since the 
Veteran's discharge from service in 1946.  No further 
rationale or medical records were submitted in support of the 
opinions.

The Veteran also submitted a letter from Dr. H.K., MD, dated 
June 2007.  In this letter, Dr. H.K. stated that after 
examining and treating the Veteran, and after having reviewed 
his medical records, it was his medical opinion that it was 
more than likely that the Veteran's heart condition was the 
result of his service-connected PTSD.  He stated that the 
Veteran had been nervous and anxious since his discharge from 
active service in 1946.  He added that it was most likely 
that the PTSD affected him in this fashion.  Treatment 
records were not included with the opinion and the opinion 
was not supported by a rationale.

Also of record are VA outpatient treatment records, as well 
as treatment records dated 1993 to 1998, from Dr. H.K., 
G.C.C. Hospital, Oshkosh Clinic, P.V. Hospital, and the Heart 
Center.  None of the treatment records relate the Veteran's 
heart condition to his active service or his service-
connected PTSD.

Based upon the medical evidence, the Board finds that service 
connection for a heart condition, including as secondary to 
service connected PTSD, is not warranted.  The VA examiner 
stated that it is not as likely as not that the Veteran's 
heart condition was caused or aggravated by his service 
connected PTSD.  He stated that the Veteran had many 
comorbidities that are more likely contributors to heart 
disease, that he had a family history of vascular disease, 
and that he had a history of smoking.

Furthermore, there is no evidence that the Veteran's heart 
disorder developed within one year of separation from service 
or is in any way directly related to his active service.  The 
Veteran has made no statements in support of service 
connection on a direct or presumptive basis.

The Board considered the opinions from the Veteran's private 
physicians; however, the opinions are speculative and are not 
supported by an adequate rationale or medical records.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based 
on the personal examination of the patient, the knowledge and 
skill in analyzing the data, and the medical conclusion 
reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact 
that the claims file was reviewed); see also Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (finding that a medical opinion 
that stated "may" also implied "may not" and was therefore 
speculative).  Therefore, the Board gives more weight to the 
VA examiner's opinion and rationale.

The Board has also considered the Veteran's statements, 
indicating a nexus between his service-connected PTSD and his 
heart condition.  However, his heart condition, or coronary 
heart disease with ischemic cardiomyopathy, is not a 
condition capable of lay observation.  Further, there is no 
indication that the Veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Moreover, to 
the extent that Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) enables a lay person to speak as to etiology, this 
is limited to circumstances where the cause and effect are 
observable to a layperson, such as a broken leg caused from a 
fall.  Here, the question of etiology here involves complex 
medical issues on which the appellant, as a layperson, is not 
competent to address. Thus, the Veteran's statements have 
little probative value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for coronary heart disease with ischemic 
cardiomyopathy to include as secondary to PTSD.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

B.  Diabetes Mellitus, Type II

The RO obtained a VA medical opinion in March 2008; the 
Veteran did not appear for an examination.  The VA examiner 
reviewed the claims file.  He stated that the Veteran's 
records first show glucose intolerance in his September 2002 
VA treatment records.  At that time, the Veteran was also 
diagnosed as being obese and he was instructed to watch his 
diet, lose weight, exercise, and decrease his alcohol 
consumption.  A follow-up appointment in March 2003 showed 
diabetes mellitus (DM) as a problem.  The examiner diagnosed 
the Veteran as having DM, Type II, currently treated with 
hypoglycemics.  In the opinion, the examiner stated that 
based upon a review of the claims file and electronic medical 
records, it is not at least as likely as not that the 
Veteran's current DM was caused or aggravated by his PTSD.  
He stated that the Veteran was clearly overweight in 2003, 
with a body mass index of 33 and that obesity was a major 
risk factor for DM development.  The examiner stated that the 
Veteran was encouraged early in his diagnosis to lose weight 
and exercise.  His DM was treated with diet, exercise and 
weight loss for about one year.  The examiner further stated 
that there is no evidence in the Veteran's treatment records 
indicating any relationship of the Veteran's PTSD to the 
development of DM.  He said that the Veteran's weight is the 
causative factor for him developing DM.  Finally, the 
examiner stated that the development of insulin resistance 
and then elevated blood sugars caused the Veteran's DM.

The Veteran also submitted a letter from Dr. H.K., MD, dated 
June 2007.  In this letter, Dr. H.K. stated that after 
examining and treating the Veteran, and after having reviewed 
his medical records, it was his medical opinion that it was 
more than likely that the Veteran's hyperglycemia was the 
result of his service-connected PTSD.  He stated that the 
Veteran had been nervous and anxious since his discharge from 
active service in 1946.  He stated that it was most likely 
that the PTSD affected him in this fashion.  Treatment 
records were not included with the opinion and the opinion 
was not supported by a rationale.  Further, the Board notes 
that the opinion addresses only hyperglycemia, not DM, and 
since the two disorders are not synonymous, the opinion has 
little probative value.

Also of record are treatment records from Dr. H.K., G.C.C. 
Hospital, Oshkosh Clinic, P.V. Hospital, and the Heart 
Center, dated 1993 to 1998.  None of the medical records 
related the Veteran's DM to his active service or his service 
connected PTSD.

Based upon the medical evidence, the Board finds that service 
connection for the Veteran's DM, including as secondary to 
service connected PTSD, is not warranted.  The VA examiner 
stated that it was not as likely as not that the Veteran's DM 
was caused or aggravated by his PTSD.  He found that the 
Veteran's weight was the causative factor for him developing 
DM.  The examiner further stated that there was no evidence 
in the Veteran's treatment records indicating any 
relationship between PTSD and the development of DM.  

Further, there is no evidence that the Veteran's DM developed 
within one year of separation from service or is in any way 
directly related to his active service.  The Veteran has made 
no statements in support of service connection on a direct or 
presumptive basis.

The Board considered the letter from the Veteran's private 
physician; however, the letter does not address DM, and 
includes an opinion that is speculative and not supported by 
an adequate rationale or medical records.  Prejean, 13 Vet. 
App. at 448-9; see also Guerrieri, 4 Vet. App. at 470-71; see 
also Nieves- Rodriguez, 22 Vet. App. 295; see also Obert, 5 
Vet. App. at 33.  Therefore, the Board gives more weight to 
the VA examiner's opinion and rationale.

The Board has also considered the Veteran's statements, 
indicating a nexus between his service-connected PTSD and his 
DM.  However, his DM is not a condition capable of lay 
observation.  Further, there is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Moreover, to the extent that Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) enables a lay 
person to speak as to etiology, this is limited to 
circumstances where the cause and effect are observable to a 
layperson, such as a broken leg caused from a fall.  Here, 
the question of etiology here involves complex medical issues 
on which the appellant, as a layperson, is not competent to 
address. Thus, the Veteran's statements have little probative 
value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for DM, to include as secondary to PTSD.  
See Gilbert, 1 Vet. App. 49.

C.  Hypertension

The Veteran had a VA examination in February 2008.  The 
examiner reviewed the claims file and noted that the Veteran 
was diagnosed with hypertension in 1993, shortly after his 
heart problem was treated and angioplasty was completed.  The 
examiner performed a physical examination and diagnosed the 
Veteran with hypertension.  In the opinion, the examiner 
stated that it was not at least as likely as not that the 
hypertension was secondary to or aggravated by PTSD.  The 
examiner stated that the Veteran was diagnosed with 
hypertension 47 years after military service and that his 
comorbidities included coronary artery disease, 
hyperlipidemia, and DM.  Also noted was the Veteran's history 
of alcohol and tobacco use and his family history of vascular 
disease.

The Veteran also submitted a letter from Dr. H.K., MD, dated 
June 2007.  In this letter, Dr. H.K. stated that after 
examining and treating the Veteran, and after having reviewed 
his medical records, it was his medical opinion that it is 
more than likely that the Veteran's hypertension was the 
result of his service-connected PTSD.  He stated that the 
Veteran had been nervous and anxious since his discharge from 
active service in 1946.  He added that it is most likely that 
the PTSD affected him in this fashion.  Treatment records 
were not included with the opinion and the opinion was not 
supported by a rationale.

Also of record are VA outpatient treatment records as well as 
treatment records dated 1993 to 1998, from Dr. H.K., G.C.C. 
Hospital, Oshkosh Clinic, P.V. Hospital, and the Heart 
Center.  None of the treatment records relate the Veteran's 
hypertension to his active service or his service connected 
PTSD.

Based upon the medical evidence, the Board finds that service 
connection for his hypertension, including as secondary to 
service connected PTSD, is not warranted.  The VA examiner 
stated that it was not as likely as not that the Veteran's 
hypertension was caused or aggravated by his service 
connected PTSD.  Further, the examiner stated that the 
Veteran was diagnosed with hypertension 47 years after 
separation from service, weighing against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

Further, there is no evidence that the Veteran's hypertension 
developed within one year of separation from service or was 
in any way directly related to his active service.  The 
Veteran has made no statements in support of service 
connection on a direct or presumptive basis.

The Board considered the opinion from the Veteran's private 
physician; however, the opinion is speculative and is not 
supported by an adequate rationale or medical records.  
Prejean, 13 Vet. App. at 448-9; see also Guerrieri, 4 Vet. 
App. at 470-71; see also Nieves- Rodriguez, 22 Vet. App. 295; 
see also Obert, 5 Vet. App. at 33.  Therefore, the Board 
gives more weight to the VA examiner's opinion and rationale.

The Board has also considered the Veteran's statements, 
indicating a nexus between his service-connected PTSD and his 
hypertension.  However, hypertension is not a condition 
capable of lay observation.  Further, there is no indication 
that the Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Moreover, to the extent that Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) enables a lay 
person to speak as to etiology, this is limited to 
circumstances where the cause and effect are observable to a 
layperson, such as a broken leg caused from a fall.  Here, 
the question of etiology here involves complex medical issues 
on which the appellant, as a layperson, is not competent to 
address. Thus, the Veteran's statements have little probative 
value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hypertension, to include as secondary 
to PTSD.  See Gilbert v., 1 Vet. App. 49.




ORDER

Service connection for coronary heart disease with ischemic 
cardiomyopathy, to include as secondary to PTSD, is denied.

Service connection for diabetes mellitus, type II, to include 
as secondary to PTSD, is denied.

Service connection for hypertension, to include as secondary 
to PTSD, is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


